Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Response to Arguments
Claims 1-22 are currently pending.
Applicant’s arguments, filed 01/12/2022, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious the outer step being constructed and arranged to receive a first lens type base, wherein the outer step defines female threads for mounting the first lens type and a mounting flange on the mounting face for the first lens type base, the mounting flange defining oppositely oriented threaded holes, in combination with all the limitations recited on claim 1.

Regarding claims 2-17, are allowable because they are dependent on claim 1.
Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a lens barrel having a liquid lens; an adjustment ring assembly, having an adjustment base assembly secured to an outer surface of the lens barrel, that axially moves the lens barrel, in a manner substantially free of rotation of the lens barrel relative to the module, based upon rotation of an adjustment ring mechanism relative to the module, in combination with all the limitations recited respective claims 18.

Regarding claims 19-21, are allowable because they are dependent on claim 18.
  
Regarding claim 22, the prior art of record taken alone or in combination, fails to disclose or render obvious the outer step being constructed and arranged to receive a first lens type base, wherein the outer step defines female threads for mounting the first lens type and a mounting flange on the mounting face for the first lens type base, wherein the outer step is constructed and arranged to receive a C-mount lens base; the inner step being constructed and arranged to receive a second lens type, wherein the inner step defines female threads for mounting the second lens type base, wherein the inner step is constructed and arranged to receive an M16 lens base, in combination with all the limitations recited in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697